DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      SEGALL GORDICH, P.A.,
                            Appellant,

                                   v.

                     CONRAD & SCHERER, LLP,
                            Appellee.

                              No. 4D20-74

                          [February 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. CACE16-5717.

  Andrew Berman and Jamie Webner of Young Berman Karpf &
Gonzalez, P.A., Miami, for appellant.

   William R. Scherer and Janine R. McGuire of Conrad & Scherer LLP,
Fort Lauderdale, and Harley S. Tropin and Gail A. McQuilkin of Kozyak
Tropin & Throckmorton, Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

GERBER, FORST and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.